DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 160 in Fig. 1B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 130, crawler; ϴ, additional angle.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the probe or tool of claims 2 and 13; the wireless communication circuit of claims 3 and 14; the switchable permanent magnet of claims 6 and 17; the electro-permanent magnet of claims 7 and 18; the detachment actuator of claims 8 and 19; the two motors of claims 10 and 21; the omniwheels and Mechanum wheels of claims 11 and 22; the movable attachment platform of claim 25; the motor configured to move the attachment platform during the flying in claim 26; and the moveable attachment platform configured to rotate the first attachment points about an axis of the first body in claim 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the communication between the crawler and the UAV being a connected wire or a wireless system; the non-magnetic adhesion mechanisms used for non-ferromagnetic surfaces such as micro-spines, dry gecko-inspired adhesives, suction cups, grippers, and claws; the inspection payloads such as UT sensors, eddy current sensors, and alternating current field measurement sensors; tools used for maintenance jobs including cameras; the crawler configured to leave markers such as paint of QR codes; the docking mechanism comprising a ramp as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Claims 1 and 12 each recite “a body constructed to enable the UAV to fly.” A review of the specification indicates that the phrase means “(e.g., having rotors, control and guidance devices, and the like).” The body is therefore interpreted to include at least a means for propelling the craft (e.g. propellers, rotors, etc.) and a means for controlling the craft in an unmanned manner (e.g. remote control transceiver, autopilot, etc.) as is conventional for Unmanned Air Vehicles (UAV) to allow them to fly unmanned.
Claims 1 and 12 each recite “a releasable crawler.” The term “crawler” is defined by Merriam-Webster Dictionary as “2: a vehicle (such as a crane) that travels on endless chain belts.” The present disclosure does not provide a specific definition for the term “crawler” but it is indicated that the field of the invention is in the oil and gas industry for pipeline inspection and repair. With this in mind, the oil and gas industry utilizes the term “crawler” to mean a transporter that is self-propelled and remotely operated to perform operations on a pipeline (see for example:  <https://www.trenchlesspedia.com/definition/2979/crawler>. As such, the term “crawler” is interpreted to mean a remotely operated device that is self-propelled rather than the conventional definition of a vehicle that travels on endless chain belts. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 8 and 19:
“detachment actuator configured to apply leverage to the second portion of one or more of the legs magnetically attached to the ferromagnetic surface, in order to assist with magnetically detaching the one or more of the magnetically attached legs from the ferromagnetic surface during takeoff of the perched UAV from the ferromagnetic surface” - The term “actuator” is defined by Merriam-Webster Dictionary as “a mechanical device for moving or controlling something” such that the term “actuator” does not provide any definitive structure or sufficient structure for performing the function. The “actuator” being interpreted as a generic placeholder is preceded by the term “detachment” but this term does not convey any structural modification. The placeholder is also coupled to the function of applying leverage via the linking phrase “configured to” and the limitation does not include sufficient structure for performing the function of applying leverage. A review of the disclosure finds no illustration of the detachment actuator in the figures and the disclosure merely recites the claim limitation verbatim without any further explanation as to what it is or how it functions to apply leverage - See 35 USC 112(b) rejection below.
Claim 23:
“a docking mechanism configured to secure the crawler to the second body during the flying” - The term “mechanism” has been found to be a generic placeholder that invokes 35 USC 112(f) - See Williamson v. Citrix (Fed. Cir. 2015). The placeholder is preceded by the term “docking” but this term does not convey any structural modifier. The placeholder is also coupled by the linking phrase “configured to” to the function of securing the crawler to the second body during flying, wherein sufficient structure for performing the recited function is lacking. A review of the disclosure indicates that the docking mechanism is 250 in figures 2A-4C. In these figures, it is shown in a side perspective view as a substantially C-shaped element. The specification recites that the docking mechanism may allow for information or energy transfer between the UAV and the crawler and may include a ramp. Otherwise, there does not appear to be any further description of the docking mechanism - See 35 USC 112(b) rejection below. 

“a height adjustment mechanism configured to adjust the height of the crawler with respect to the ferromagnetic surface during the perching” - The term “mechanism” has been found to be a generic placeholder that invokes 35 USC 112(f) - See Williamson v. Citrix (Fed. Cir. 2015). The placeholder is preceded by the term “height adjustment” but this term does not convey any structural modifier. The placeholder is also coupled by the linking phrase “configured to” to the function of adjusting the height of the crawler with respect to the ferromagnetic surface during the perching. A review of the disclosure indicates that the height adjustment mechanism is 240 in Figures 2A-4C. In these figures, the mechanism is shown in a side perspective view as a rectangular block. The specification recites that the mechanism is actuated such as by a motor and may be passive when it is not used to detach the crawler such as being spring-loaded so as to always be at maximum possible extension to press against the pipe. Otherwise, there does not appear to be any further description of the docking mechanism - See 35 USC 112(b) rejection below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 12-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 19 each recite “a detachment actuator” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Presently, the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 12 recites the limitation “the first and second mounting points” in line 6. There is insufficient antecedent basis for this limitation in the claim. 
Claims 13-27 draw dependency from independent claim 12 and incorporate the indefiniteness of the parent claim. Each is rejected for at least the same rationale outlined above with respect to claim 12 for failure to overcome the same. 
The limitations “docking mechanism” and “height adjustment mechanism” in claim 23 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. With regards to the docking mechanism, there appears to be no association between the structure of a ramp and the C-shaped element 250 for performing the function of docking and securing the crawler to the second body that can be found in the specification and/or the structure of a ramp described in the specification may be considered to allow docking between a crawler and the second body by way of the crawler driving up the ramp but this structure does not perform the entire function of securing the crawler to the second body as recited in the claim. With regards to the height adjustment mechanism, the disclosure is devoid of any structure beyond the rectangular block 240 that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 24 recites the limitation “the third and second mounting points” in line 4. There is insufficient antecedent basis for this limitation in the claim. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 11097796 B2 to Abdellatif et al. in view of US 2017/0267345 A1 to Marom, in further view of US 2019/0015971 A1 to Carrasco Zanini et al.
The Patent to Abdellatif et al. teaches an unmanned aerial vehicle (UAV) comprising a body, a magnet, a magnetic foot, a passive articulation joint, articulated legs, and a detachment motor in combinations of the claims. The limitations of the UAV in the present application also recite the same limitations in similar combinations (e.g. present claims 1, 5, and 8 are substantially the same UAV as claim 1 of the Patent). However, the Patent does not expressly claim the particular payload of a crawler having magnetic wheels that detaches from the body during perching and maneuvers on the same ferromagnetic surface after detaching. 
Marom teaches a UAV (12) which acts as a mothership for a detachable ground vehicle payload (See Abstract, Figs. 1A, 1B, and 6B; paragraphs [0004]-[0008]; auxiliary unit 18 is a terrestrial vehicle configured to drive itself across land with wheels, 58; paragraph [0076]-[0077])). The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to provide the UAV of Abdellatif with a detachable ground vehicle and payload management system as taught by Marom in order to provide additional functionality to the inspection and maintenance system such as covering a larger mission area, reaching areas with the ground vehicle which the air vehicle cannot, and allowing for continued mission operation with a ground vehicle under weather conditions that would ground an aerial vehicle. The combination of Abdellatif et al. in view of Marom renders obvious the claimed UAV having a releasable ground vehicle, however, it is not expressly disclosed in Marom that the vehicle is a releasable crawler with magnetic wheels as claimed. 
Carrasco Zanini et al. teach a robotic crawler comprising magnetic wheels configured to maneuver the crawler on a ferromagnetic surface while magnetically attaching the crawler thereto (See Abstract, Fig. 1A), wherein the crawler is intended for oil and gas pipeline inspections (paragraph [0002]-[0003]). The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to substitute the particular robotic crawler with magnetic wheels as taught by Carrasco Zanini et al. in place of the generic ground vehicle transportable by the UAV as taught by Marom as both the Patent to Abdellatif et al. and Carrasco Zanini et al. are concerned with oil and gas pipeline inspection and the provision of a secondary inspection and/or maintenance robot would increase the speed and/or accuracy of such operations. 
With regards to the dependent claims drawn to particular probes, tools, communication means, magnet types, wheel types, and laser scanners provided on the UAV and/or crawler, these elements are known in the prior art such that simple substitution and/or combination of the particular payloads, communication protocols, and/or wheel and magnet types would be obvious to one skilled in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647